DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" to list metalorganics renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This is rendered additionally unclear because the “such as” includes CH2Br2, which is not a metalorganic, but the claim appears to required it to be one.  As a result, it is unclear what applicant intends by these limitations and the metes and bounds of the claim are unclear.  For the purposes of examination, the applied precursors will be interpreted to read upon these limitations.  Correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (ACS Nano 2014, 8, 4, 3337–3346 Publication Date:March 18, 2014) in view of Mitrovic (US 20170253967).
Ito teaches a method for depositing graphene by CVD where a flow of a precursor compound (e.g. organic precursors containing heteroatoms like N, claims 6-8) are supplied into a CVD system and decomposed on a substrate surface to form graphene (figure 1 and pages 
Mitrovic is directed towards a CVD method for depositing high quality films by using a system that produces improved uniformity and quality of the films [0002].  As shown in figure 1, Mitrovic teaches that a substrate is provided on a heated susceptor in a reaction chamber[0031-0032], the chamber having a plurality of inlets, through which the precursor is flowed, distributed across the surface of the substrate and are shown to have a constant separation from the substrate and which are cooled to a desired temperature [0029].  Mitrovic teaches rotating the substrate on the order of 1000RPM (claims 3, 10, 11).  Mitrovic further teaches that the temperature of the inlets should be cooled to a temperature well below the reaction temperature so as to prevent premature reaction of the precursor [0007], typically 200oC or lower [0005], which overlaps with applicant’s claimed range. It further teaches that the susceptor is heated to temperatures above the desired wafer temperature for deposition in order to effectively heat the wafers to the desired temperatures [0007].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the graphene layers of Ito using the CVD technique of Mitrovic, since it was a known particular CVD method and in order to obtain the taught improved uniformity and quality of the resulting films.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “less than 100oC” for the inlet temperature through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 

Regarding the spacing between the inlets and the substrate, as shown in figures 3A-C, it is readily apparent that this spacing is a result effective variable that determines the flow path of the gases through the chamber (literally changes the geometry of the flows), which Mitrovic is optimizing, so a practitioner would know to choose a distance that works for their particular process.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 12 cm” or about 15cm (claims 4, 12, and 14) for the separation of the substrate and inlets through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art (there is a spacing and it directly affects the parameters Mitrovic is controlling), discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  There is no showing if any unexpected results from choosing these distances (claim 1). 
Claim 2: Ito exemplifies depositing single layer graphene (abstract).
Claim 9: The larger the diameter of the substrate the greater the potential throughput of the deposition process (greater area coated with the desired graphene per deposition cycle).  As a result, a practitioner is motivated to make the substrate as large as can be obtained and effectively used with their system.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 2 inches” or “between 6 and 12 inches” for the . 
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (ACS Nano 2014, 8, 4, 3337–3346 Publication Date:March 18, 2014) in view of Mitrovic (US 20170253967) further in view of Hu (Carbon 50 (2012) 57-65).
Claim 5: Ito only exemplifies depositing on a copper substrate, not a sapphire one (page 3337).  However, Hu is also directed towards depositing graphene films and it teaches depositing on sapphire substrates coated with copper films (abstract) as a substrate of interest in order to avoid the high cost of the pure copper substrates (page 58, left column).
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the films of Ito on sapphire substrates as taught by Hu in order to reduce the cost of the substrates and thus make the process less expensive to perform.
	Claim 13: see the previous discussion for claims 5 and 10.  Additionally, the larger the diameter of the substrate the greater the potential throughput of the deposition process (greater area coated with the desired graphene per deposition cycle).  As a result, a practitioner is motivated to make the substrate as large as can be obtained and effectively used with their system.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 6 and 12 inches” for the substrate diameter through process optimization for the capacity of the system, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Conclusion

No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712